Case 19-24331-PDR Doc164 Filed 07/06/21 Page1of9

Addium to Objection

To Trustee Roblin Weiner to dismiss Debtor Chapter 13 case due

to alleged one non-payment Docket 150

Dear Honorable Judge Peter D. Russin

UNITED STATES BANKRUPTCY COURT

United States Courthouse 299 E. Broward Bivd.
Courtroom: 301 / Chambers: Room 303

Fort Lauderdale, FL 33301

Bankruptcy Case 19-bk-24331-PDR Date: July 4, 2021

The debtor is objecting to the motion to discharge the Debtor Chapter 13

case for the GOOD of the Creditors.

Ralph L. Sanders Page 1 of 9 case 19-24331 f A

 
Case 19-24331-PDR Doc164 Filed 07/06/21 Page 2of9

| posted in AVVO a questionas to why | am flagged for Chapter 13 dismiss

with 1 missed payment.

One of the attornies answered that payments should start 30 days after
filing.the Chapter 13. Then a dim lightbulb came on. In my initial objection |
provided a spreadsheet of payments from my bank account. The payments

that | had made started in December 2019.

The missing payment is the November 2019 payment.
Some of the below attornies recommend payment plan.

Why now filing for a dismissal of my case from the payment that was

accidental missed 29 months ago.
May | have a payment plan to help my creditors?

| had asked my attorney in March 2020 as to why was | behind in
payments. The response is in the emails that | had attched to my initial
filing

Please review my other filings regarding valuation of my home along with

photos, GC quotes of damages

Paying the creditors is paramount to any bankruptcy case.

Ralph L. Sanders Page 2 of 9 case 19-24331

 
Case 19-24331-PDR Doc 164

Sincerely

Ralph WZ
561 SW 60" ave
Plantation, Fl. 33317
754.801.7097

Bankruptcy case 19-24331

Out against Doctors orders

5 attorney answers

Ralph L. Sanders Page 3 of 9

 

case 19-24331

Filed 07/06/21 Page 3of9

AA
Case 19-24331-PDR

Avvo Rating: 10

Reveal number

e Posted Friday at 12:02om

e Flag

Doc 164 Filed 07/06/21 Page 4of9

You have the burden of proof of payment. You will be dismissed when 90 days
behind or so. Suggest you get all your payments together and meet with your

attorney.

| found this answer helpful | 2 lawyers agree

e Undo Vote
e |] comment

o

   

Avvo Rating: 9.2

Ralph L. Sanders Page 4 of 9

HA.

case 19-24331
Case 19-24331-PDR Doc164 Filed 07/06/21 Page5of9

Reveal number

e Posted Friday at 1:01pm

e Flag

In my district the trustee does not have to allege in the motion to dismiss which
payment was missed, just has to allege that a payment was missed. Again, in my
district, the trustee will not file a motion to dismiss until a debtor is at least two full
payments behind. The trustee probably has various information online which you
(or your attorney) could search to find out which specific payment was missed.
You can probably work something out with the trustee to allow you to bring your

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

payment in addition fo your regular payment. You should speak with your

attorney or, if you don't have one, with the trustee.

ORC AIVAER: Tile rmccamn te Sebi cle ch ct
Case 19-24331-PDR Doc164 Filed 07/06/21 Page6of9

Contact your attorney asap. The Trustee may either file a Motion to Dismissal or
be able to get a dismissal without an additional hearing.

Please note this is to be considered general advice and not legal advice about any
particular situation. The answering of any question does not...

1 found this answer helpful | 1 lawyer agrees

tz = ‘ _9 comments

 
 

 

Avvo Rating: 9.4

Reveal number

e Posted Friday at 9:320m
.
e Flag

It is so simple. See what payments were in fact made, when and how much
from trustee's site. Next, look at payment 1st due which is not till 30 days after
case is filed. Then add up..but watch as if paid bi-weekly for example it is 2.1667
x the bi-weekly payment for monthly total too. Then look at plan required other
payments including tax returns if required in the plan. But first, discuss with your
attorney and if none, that was the Ist big mistake. Good luck..and Happy 4th to
you too.

Less
O found this answer helpful | 1 lawyer agrees

e HelpfulUnhelpful

Ralph L. Sanders Page 6 of 9 case 19-24331 A d
Case 19-24331-PDR Doc164 Filed 07/06/21 Page 7 of9

e 3comments

 

Avvo Rating: 6.0

Reveal number

e Posted Friday at 11:160m
|
e Flag

Trustees don't dismiss anything. They file motions requesting dismissal if you fail to
comply with the terms of your plan.

Jurisdiction, and even which trustee you have, determine the "low water mark"
for when a trustee may file a motion to dismiss for non payment.

Missing one payment is not a death sentence for a case, if you have counsel. If
you miss a payment and, perhaps, your case hasn't been confirmed yet and
significant objections remain outstanding - then - this is a bit of a different story.

There are ways to fix payment issues, make up the missed payment in a lump
sum, make up the missed payment over the life of the plan, the list goes on and
on.

Truly, I've never seen a motion to dismiss based upon the ONLY issue being one
missed payment. As such, | have to imagine there are other issues outstanding.

Were previous motions to dismiss filed? Were there conditions upon settlement of
that motion? Were there conditions imposed on maybe a motion to continue or
impose the automatic stay? An adjournment request that was conditioned
upon 100% pay history?

| hope you can figure it out. Good luck!!!

Sir or Madam, the answers | give to your questions do no and should not create an
inference, idea, understanding, or agreement between us for me to render legal advice or

AX-

Ralph L. Sanders Page 7 of 9 case 19-24331

 
Case 19-24331-PDR Doc164 Filed 07/06/21 Page 8of9

representation to you. Further, nothing about my answers should be construed to be "legal
advice". Please consult with an attorney to verify the advice given independently. AVVO is
not a free legal advice clinic, and any legal question requires an attorney you hire to give
legal advice. An Attorney-Client relationship will only be formed upon signing an executing
a retainer agreement between prospect and attorney.

Less
0 found this answer helpful | 1 lawyer agrees

[Hearing_20210601]
[Beginning of Recorded Material]

Judge: And Congress has spoken on the issue, and Congress was attempting to really try to get
him under control, the serial filing that goes on in bankruptcy cases. And understandably, |

mean people are trying to save their homes.

But in this case, you've got four separate filings, and then this case. And the statute is very
clear as to what you need to prove and if there's no substantial change in financial or

personal affairs.

Although, you may have been more successful or arguably successful if you have
represented the debtor. | can't know that, nor can you, there simply isn't a substantial

change here, and that's what the statute requires.

So while | certainly appreciate the efforts of the debtor, and this is a difficult part of my
job, | have to deny the motion because you just haven't carried your burden. And so I'm

going to look for an order from you, Ms. Fisher, similar to the prior case.
Ms. Fisher: Yes, your honor.
Judge: Anything else we need to do here on this matter?

Ms. Fisher: No, that's it. Thank you.

Ralph L. Sanders Page 8 of 9 case 19-24331 x , od

 
Judge:

Speaker:

Judge:

Mr. Girardi:

Case 19-24331-PDR Doc164 Filed 07/06/21 Page9of9

All right, okay. Thank you, everybody.

Thank you.

Mr. Girardi, we now back to, there's only one other matter, is that right?

That's right, trustee, correct your honor. Their outstanding matter is the only thing left

that | had one.

Ralph L. Sanders

Page 9 of 9 case 19-24331
